Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement and its Exhibits (this “Agreement”), entered into the
23rd day of April, 2008, effective as of January 1, 2008, is by and between
Dynamic Materials Corporation, a Delaware corporation (the “Company”), and John
G. Banker, a resident of the State of Colorado (“Executive”) (together, the
“parties”).

 

Recitals

 

A.                                    Executive has significant experience in
the management of companies and is willing to serve the Company on the terms and
subject to the conditions hereinafter set forth.

 

B.                                    The Company desires to secure the
continued services of Executive subject to the terms and conditions hereinafter
set forth.

 

C.                                    This agreement replaces, in its entirety,
that certain Employment Agreement between the Company and Executive dated
March 3, 2005.

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


1.                                      EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS
EXECUTIVE AS SENIOR VICE PRESIDENT, CUSTOMERS AND TECHNOLOGY OF THE COMPANY
REPORTING TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, AND EXECUTIVE HEREBY
ACCEPTS SUCH EMPLOYMENT AND AGREES TO PERFORM SUCH DUTIES AND RESPONSIBILITIES
AS ARE ASSIGNED TO HIM FROM TIME-TO-TIME BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY.


 


2.                                      FULL-TIME BEST EFFORTS.  EXECUTIVE SHALL
DEVOTE HIS FULL AND EXCLUSIVE PROFESSIONAL TIME AND ATTENTION TO THE PERFORMANCE
OF HIS OBLIGATIONS UNDER THIS AGREEMENT, AND WILL AT ALL TIMES FAITHFULLY,
INDUSTRIOUSLY AND TO THE BEST OF HIS ABILITY, EXPERIENCE AND TALENT, PERFORM ALL
OF THIS OBLIGATIONS HEREUNDER.  EXECUTIVE SHALL NOT, WITHOUT THE EXPRESS WRITTEN
CONSENT OF THE COMPANY, DIRECTLY OR INDIRECTLY, ENGAGE, ALONE OR WITH OTHERS, IN
ANY OTHER ENTERPRISES OR BUSINESS CONCERNS, NOR RENDER PROFESSIONAL SERVICES TO,
OWN, CONTROL, MANAGE, CONSULT WITH, BE EMPLOYED BY, OR OTHERWISE HAVE AN
INTEREST IN, ANY SUCH ENTERPRISES OR CONCERNS, DURING THE TERM OF HIS CONTINUED
EMPLOYMENT WITH THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
PROVISION HEREIN, TRANSACTIONS IN SECURITIES OF PUBLICLY TRADED COMPANIES AND
OTHER PASSIVE INVESTMENT ACTIVITIES SHALL NOT BE CONSIDERED PROHIBITED BY THE
FOREGOING SENTENCE, EXCEPT AS SUCH TRANSACTIONS AND ACTIVITIES MAY VIOLATE THE
COMPANY’S CONFLICT OF INTEREST POLICY, IF ANY, IN PLACE FROM TIME TO TIME.


 


3.                                      TERM OF AGREEMENT.  THIS AGREEMENT SHALL
BE EFFECTIVE ON JANUARY 1, 2008 (THE “EFFECTIVE DATE”) AND SHALL CONTINUE UNTIL
DECEMBER 31, 2008 (THE “TERM”), UNLESS OTHERWISE TERMINATED BY EITHER PARTY
PURSUANT TO SECTION 5 BELOW.


 

--------------------------------------------------------------------------------



 


4.                                      COMPENSATION REIMBURSEMENT.


 


(A)                                  SALARY.  DURING THE TERM OF THIS AGREEMENT,
THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL SALARY (“SALARY”) OF $275,000 PAYABLE
IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PRACTICES FOR SIMILARLY
SITUATED EMPLOYEES.  THE COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF
DIRECTORS (THE “COMPENSATION COMMITTEE”) WILL REVIEW EXECUTIVE’S SALARY AT LEAST
ANNUALLY AND MAY INCREASE (BUT NOT REDUCE) EXECUTIVE’S SALARY IN ITS SOLE
DISCRETION.  ALL COMPENSATION PAID TO EXECUTIVE HEREUNDER IS SUBJECT TO ALL
DEDUCTIONS REQUIRED BY LAW.


 


(B)                                 BONUS.  EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE A NON-DISCRETIONARY ANNUAL BONUS EQUAL TO 1.0% OF THE COMPANY’S 2008 NET
INCOME.  EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE A DISCRETIONARY ANNUAL
BONUS IN AN AMOUNT UP TO 20% OF EXECUTIVE’S SALARY.  THE DISCRETIONARY BONUS
WILL BE DETERMINED BASED ON PERFORMANCE GOALS AND RULES ESTABLISHED BY THE
COMPENSATION COMMITTEE.  THE BONUS AND DISCRETIONARY BONUS, IF ANY, WILL BE
PAYABLE BEFORE MARCH 15, 2009.  EXECUTIVE IS NOT GUARANTEED ANY BONUS PAYMENT.


 


(C)                                  STOCK INCENTIVES.  EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE RESTRICTED SHARES OF THE COMMON STOCK OF THE COMPANY UNDER
THE COMPANY’S 2006 STOCK INCENTIVE PLAN (THE “INCENTIVE PLAN”) SUBJECT TO THE
TERMS AND CONDITIONS OF SUCH PLAN AND AS GRANTED BY THE COMPENSATION COMMITTEE. 
IF THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE
PURSUANT TO SECTION 5(B), ALL RESTRICTED STOCK HELD BY EXECUTIVE SHALL
IMMEDIATELY VEST, SUBJECT TO THE TERMS AND CONDITIONS OF THE INCENTIVE PLAN.


 


(D)                                 BENEFITS.  EXECUTIVE SHALL RECEIVE THE
FOLLOWING COMPANY BENEFITS:


 


(I)                                    TERM LIFE INSURANCE COVERAGE IN THE
AMOUNT OF $415,000 WHICH IS IN ADDITION TO THE STANDARD TERM LIFE INSURANCE
PROVIDED IN THE COMPANY’S STANDARD BENEFIT PLAN;


 


(II)                                PARTICIPATION IN THE COMPANY’S EXECUTIVE
LONG-TERM DISABILITY PLAN, SUBJECT TO ANY WAITING PERIODS OR EXCLUSIONS REQUIRED
BY THE INSURANCE PROVIDER;


 


(III)                            FIVE WEEKS OF VACATION PER YEAR UNTIL SUCH TIME
AS EXECUTIVE’S LENGTH OF SERVICE ENTITLES EXECUTIVE TO ADDITIONAL VACATION;


 


(IV)                               PARTICIPATION IN THE COMPANY’S STANDARD
BENEFIT PROGRAMS INCLUDING HEALTH AND DENTAL INSURANCE, TERM LIFE INSURANCE,
ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE, SHORT AND LONG TERM DISABILITY,
PAID HOLIDAYS AND CERTAIN OTHER STANDARD BENEFITS PROVIDED BY THE COMPANY;


 


(V)                                   PARTICIPATION IN THE COMPANY’S
401(K) RETIREMENT PLAN; AND


 


(VI)                               REIMBURSEMENT OF UP TO $5,000 OF PROFESSIONAL
SERVICE FEES FOR A FINANCIAL PLANNING AND/OR TAX CONSULTANT TO ADVISE EXECUTIVE.


 


(E)                                  EXPENSE REIMBURSEMENT.  THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR ALL TRAVEL EXPENSES AND OTHER DISBURSEMENTS INCURRED BY
EXECUTIVE FOR OR ON BEHALF OF THE COMPANY IN THE PERFORMANCE OF HIS DUTIES
HEREUNDER, SUBJECT TO AND IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT
POLICIES AND PROCEDURES, AS IN EFFECT FROM TIME-TO-TIME.


 


2

--------------------------------------------------------------------------------



 


5.                                      TERMINATION.


 


(A)                                  THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT AT ANY TIME FOR CAUSE (AS HEREINAFTER DEFINED), EFFECTIVE IMMEDIATELY
UPON WRITTEN NOTICE TO EXECUTIVE. SUCH NOTICE SHALL SPECIFY THAT A TERMINATION
IS BEING MADE FOR CAUSE AND SHALL STATE THE BASIS THEREFOR. ANY TERMINATION
UNDER THIS SUBPARAGRAPH SHALL SERVE TO RELIEVE EXECUTIVE OF ALL HIS DUTIES AND
AUTHORITY ON BEHALF OF THE COMPANY AS OF THE DATE SUCH NOTICE STATES THE
TERMINATION IS TO TAKE EFFECT.  ALL OBLIGATIONS OF THE COMPANY TO EXECUTIVE
HEREUNDER SHALL TERMINATE AS OF THE EFFECTIVE DATE OF ANY SUCH TERMINATION,
EXCEPT FOR OBLIGATIONS ACCRUED PRIOR TO SUCH EFFECTIVE DATE.  FOR PURPOSES OF
THIS AGREEMENT, TERMINATION FOR “CAUSE” SHALL INCLUDE ANY OF THE FOLLOWING THAT
DETRIMENTALLY AFFECT THE COMPANY:


 


(I)                                    A WILLFUL AND SUBSTANTIAL BREACH BY
EXECUTIVE OF THE TERMS OF THIS AGREEMENT OR ANY WRITTEN AGREEMENT BETWEEN
EXECUTIVE AND THE COMPANY THAT HAS A MATERIALLY ADVERSE EFFECT ON THE BUSINESS
AND AFFAIRS OF THE COMPANY;


 


(II)                                THE FAILURE BY EXECUTIVE TO SUBSTANTIALLY
PERFORM, OR THE GROSS NEGLIGENCE IN THE PERFORMANCE OF, HIS DUTIES HEREUNDER FOR
A PERIOD OF FIFTEEN DAYS AFTER THE CHIEF EXECUTIVE OFFICER OF THE COMPANY HAS
MADE A WRITTEN DEMAND FOR PERFORMANCE WHICH SPECIFICALLY IDENTITIES THE MANNER
IN WHICH HE BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES;


 


(III)                            THE COMMISSION BY EXECUTIVE OF A WILLFUL ACT OR
FAILURE TO ACT OF MISCONDUCT WHICH IS INJURIOUS TO THE COMPANY, INCLUDING, BUT
NOT LIMITED TO, MATERIAL VIOLATIONS OF ANY COMPANY POLICY (SUCH AS THE COMPANY’S
CODE OF ETHICS);


 


(IV)                               A CONVICTION OR A PLEA OF GUILTY OR NOLO
CONTENDERE IN CONNECTION WITH FRAUD OR ANY CRIME THAT CONSTITUTES A FELONY IN
THE JURISDICTION INVOLVED; OR


 


(V)                                   AN ACT OF FAILURE TO ACT CONSTITUTING
FRAUD OR DISHONESTY THAT COMPROMISES EXECUTIVE’S ABILITY TO ACT EFFECTIVELY AS A
HIGH-LEVEL EXECUTIVE OF THE COMPANY.


 


(B)                                 THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE AT ANY TIME UPON THE PAYMENT TO
EXECUTIVE OF (I) AN AMOUNT EQUAL TO ONE YEAR’S SALARY, WHICH AMOUNT SHALL BE
PAYABLE IN TWELVE MONTHLY PAYMENTS (THE “TERMINATION PAYMENTS”), PLUS (II) A
BONUS FOR SUCH PERIOD, BASED ON THE AVERAGE BONUS (IF ANY) PAID TO EXECUTIVE FOR
THE TWO YEARS PRECEDING THE TERMINATION; PROVIDED, THAT EXECUTIVE SHALL EXECUTE
A RELEASE, PREPARED BY THE COMPANY, RELEASING THE COMPANY FROM ALL CLAIMS AS A
CONDITION OF RECEIVING THE SALARY AND BONUS (IF ANY) PURSUANT TO THIS
AGREEMENT.  SUCH AMOUNTS RECEIVED UNDER THIS PROVISION SHALL BE REDUCED TO THE
EXTENT THAT EXECUTIVE ACCEPTS OTHER EMPLOYMENT PRIOR TO THE RECEIPT OF THE FINAL
TERMINATION PAYMENT.  ANY TERMINATION UNDER THIS SUBPARAGRAPH SHALL SERVE TO
RELIEVE EXECUTIVE OF ALL HIS DUTIES AND AUTHORITY ON BEHALF OF THE COMPANY AS OF
THE DATE SUCH NOTICE STATES THE TERMINATION IS TO TAKE EFFECT.  ALL OBLIGATIONS
OF THE COMPANY TO EXECUTIVE UNDER THIS AGREEMENT SHALL TERMINATE AS OF THE
EFFECTIVE DATE OF ANY SUCH TERMINATION, EXCEPT FOR OBLIGATIONS ACCRUED PRIOR TO
SUCH EFFECTIVE DATE.


 


3

--------------------------------------------------------------------------------



 


(C)                                  UPON THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT HEREUNDER, NEITHER EXECUTIVE NOR EXECUTIVE’S BENEFICIARY OR ESTATE
SHALL HAVE ANY FURTHER RIGHTS OR CLAIMS AGAINST THE COMPANY UNDER THIS AGREEMENT
EXCEPT THE RIGHT TO RECEIVE:


 


(I)                                    THE UNPAID PORTION OF THE EARNED SALARY
COMPUTED ON A PRO RATA BASIS TO THE DATE OF TERMINATION;


 


(II)                                ANY UNPAID BONUS OWING UNDER SECTION 4(B) OR
5(B); AND


 


(III)                            REIMBURSEMENT FOR ANY EXPENSES FOR WHICH
EXECUTIVE SHALL NOT HAVE THERETOFORE BEEN REIMBURSED AS PROVIDED IN
SECTION 4(E).


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 5, EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT AT ANY
TIME UPON SIXTY DAYS’ WRITTEN NOTICE TO THE COMPANY (OR UPON SUCH SHORTER NOTICE
AS THE COMPANY MAY AGREE IN WRITING IN CONNECTION WITH SUCH TERMINATION). ANY
SUCH TERMINATION BY EXECUTIVE SHALL BE DEEMED EFFECTIVE UPON RECEIPT BY THE
COMPANY OF SUCH NOTICE.  ANY TERMINATION UNDER THIS SUBPARAGRAPH SHALL BE
EFFECTIVE AS OF THE DATE STATED IN THE NOTICE AND SHALL SERVE TO RELIEVE BOTH
PARTIES FROM ALL THEIR DUTIES AND OBLIGATIONS TO ONE ANOTHER HEREUNDER AFTER
SUCH DATE, EXCEPT FOR OBLIGATIONS ACCRUED PRIOR TO SUCH EFFECTIVE DATE.


 


(E)                                  IF EXECUTIVE DIES DURING THE TERM OF HIS
EMPLOYMENT HEREUNDER, THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE AS OF THE
DATE OF HIS DEATH AND THE PARTIES SHALL BE RELIEVED FROM THEIR RESPECTIVE DUTIES
AND OBLIGATIONS TO ONE ANOTHER AS OF THE EFFECTIVE DATE OF ANY SUCH
TERMINATION.  EXECUTIVE’S ESTATE OR DESIGNATED BENEFICIARIES SHALL RECEIVE ANY
ACCRUED BUT UNPAID PORTION OF EXECUTIVE’S SALARY AND THE BONUS, IF ANY, HE WOULD
HAVE RECEIVED IN RESPECT OF THE PORTION OF THE FISCAL YEAR PRIOR TO HIS
TERMINATION, PAYABLE AT THE SAME TIME AS BONUSES ARE PAID TO OTHER EXECUTIVES
AND ANY OTHER AMOUNTS OWING TO EXECUTIVE UNDER SECTION 5(C).  IF EXECUTIVE IS
UNABLE TO FULLY AND SATISFACTORILY PERFORM ANY OF THE ESSENTIAL FUNCTIONS OF HIS
POSITION BY REASON OF DISABILITY, WITH OR WITHOUT REASONABLE ACCOMMODATION AS
MAY BE REQUIRED UNDER LAW, FOR A PERIOD OF AT LEAST NINETY CONSECUTIVE CALENDAR
DAYS, THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED AT
THE ELECTION OF THE COMPANY, EFFECTIVE UPON SIXTY DAYS’ WRITTEN NOTICE GIVEN AT
ANY TIME AFTER SUCH CONSECUTIVE NINETY DAY PERIOD OF CONTINUOUS DISABILITY
ELAPSES, PROVIDED EXECUTIVE CONTINUES TO BE SUFFERING FROM SUCH DISABILITY AT
THE TIME NOTICE OF SUCH TERMINATION IS GIVEN BY THE COMPANY.  IN THE EVENT OF
TERMINATION UNDER THE PREVIOUS SENTENCE, THE PARTIES SHALL BE RELIEVED FROM
THEIR RESPECTIVE DUTIES AND OBLIGATIONS TO ONE ANOTHER FROM AND AFTER THE DATE
SUCH TERMINATION TAKES EFFECT.  EXECUTIVE SHALL RECEIVE ANY ACCRUED BUT UNPAID
PORTION OF EXECUTIVE’S SALARY AND THE BONUS, IF ANY, HE WOULD HAVE RECEIVED IN
RESPECT OF THE PORTION OF THE FISCAL YEAR PRIOR TO HIS TERMINATION, PAYABLE AT
THE SAME TIME AS BONUSES ARE PAID TO OTHER EXECUTIVES AND ANY OTHER AMOUNTS
OWING TO EXECUTIVE UNDER SECTION 5(C).  SHOULD EXECUTIVE’S DISABILITY, IF ANY,
BE OF AN INTERMITTENT NATURE, THE DISABILITY SHALL NONETHELESS BE CONSIDERED TO
BE CONTINUING DURING ANY PERIOD OF TIME THAT THE DISABILITY ABATES FOR SEVEN OR
LESS CONSECUTIVE CALENDAR DAYS, BUT ANY SUCH INTERMITTENT PERIODS DURING WHICH
THE DISABILITY HAS ABATED FOR SEVEN OR LESS CONSECUTIVE CALENDAR DAYS SHALL NOT
BE COUNTED FOR PURPOSES OF DETERMINING THE CONSECUTIVE NINETY DAY PERIOD OF
“CONTINUOUS” DISABILITY FOLLOWING WHICH THE COMPANY MAY ELECT TO GIVE NOTICE OF
TERMINATION.

 

4

--------------------------------------------------------------------------------


 

For purposes of this subparagraph (e), “disability” shall mean that Executive is
unable, by reason of physical or mental sickness or illness, injury, or
incapacity, to perform any of the essential functions of his regular employment
by the Company.  Executive shall be considered to be suffering from a disability
if he is determined to be disabled by any disability insurer insuring Executive
on the date the condition of disability commenced.  In the event there is no
disability determination made by a relevant insurer, Executive shall be
considered to be suffering from a disability if, in the opinion of a qualified
physician selected by mutual agreement of Executive and the Company, Executive
is determined to be unable to perform any of the essential functions of his
regular employment by the Company by reason of any physical or mental sickness,
injury, or incapacity.  In the event Executive and the Company cannot agree upon
the selection of a qualified physician, each party shall appoint a qualified
physician of his or its choice and the two physicians so appointed shall
mutually select a qualified physician to render the subject opinion as to
whether or not Executive is suffering from a disability as defined above.  A
“qualified physician” shall mean a person who is licensed to practice medicine
and prescribe and administer prescription drugs and/or to perform surgery in the
state of Executive’s residence at the time of the commencement of the believed
disability (or is so licensed in such other state as the parties shall
reasonably agree is a convenient place in which to examine Executive and/or
review his medical records) and who is acting within the scope of his/her
medical license and qualified by his/her licensure, certification, training or
experience to render the subject opinion.

 


(F)                                    IN THE EVENT OF ANY TERMINATION OF THIS
AGREEMENT IN CONNECTION WITH WHICH EXECUTIVE IS ENTITLED BY LAW OR IS ALLOWED BY
THE COMPANY TO CONTINUE HIS COVERAGE UNDER THE COMPANY’S HEALTH, DENTAL, EYE AND
OTHER MEDICAL INSURANCE POLICIES, EXECUTIVE SHALL BE RESPONSIBLE FOR PAYING THE
COST OF ALL INSURANCE PREMIUMS AND CHARGES NECESSARY TO KEEP SUCH COVERAGE IN
FORCE DURING ANY PERIOD OF TIME THAT SUCH COVERAGE IS SO CONTINUED FOLLOWING
TERMINATION.


 


6.                                      PROPRIETARY INFORMATION AND
NON-COMPETITION AGREEMENTS.  EXECUTIVE SHALL BE BOUND BY THE TERMS OF THE
COMPANY’S STANDARD FORM OF THE KEY EMPLOYEE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT, ATTACHED HERETO AS EXHIBIT A, AND THE NON-COMPETITION AND
NON-SOLICITATION AGREEMENT, ATTACHED HERETO AS EXHIBIT B, FROM AND AFTER THE
DATE HEREOF.


 


7.                                      MISCELLANEOUS.


 


(A)                                  JUDICIAL LIMITATION.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT IS MORE RESTRICTIVE THAN PERMITTED BY THE LAW OF THE
JURISDICTION IN WHICH THE COMPANY SEEKS ENFORCEMENT THEREOF, THE PROVISIONS OF
THIS AGREEMENT SHALL BE LIMITED ONLY TO THAT EXTENT THAT A JUDICIAL
DETERMINATION FINDS THE SAME TO BE UNREASONABLE OR OTHERWISE ENFORCEABLE. SUCH
INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER TERMS HEREIN, BUT SUCH
TERM SHALL BE DEEMED DELETED, AND SUCH DELETION SHALL NOT AFFECT THE VALIDITY OF
THE OTHER TERMS THEREOF. IN ADDITION, IF ANY ONE OR MORE OF THE TERMS CONTAINED
IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD OR OF AN
OVERLY LONG DURATION, THAT TERM SHALL BE CONSTRUED IN A MANNER TO ENABLE IT TO
BE ENFORCED TO THE EXTENT COMPATIBLE WITH APPLICABLE LAW. MOREOVER,
NOTWITHSTANDING ANY JUDICIAL DETERMINATION THAT ANY PROVISION OF THIS AGREEMENT
IS NOT SPECIFICALLY ENFORCEABLE THE PARTIES INTEND THAT THE COMPANY SHALL
NONETHELESS BE ENTITLED TO RECOVER MONETARY DAMAGES AS A RESULT OF ANY BREACH
HEREOF.


 


5

--------------------------------------------------------------------------------



 


(B)                                 INJUNCTIVE RELIEF.  IN VIEW OF THE NATURE OF
THE RIGHTS IN GOODWILL, BUSINESS REPUTATION AND PROSPECTS OF THE COMPANY TO BE
PROTECTED UNDER THIS AGREEMENT, EXECUTIVE UNDERSTANDS AND AGREES THAT THE
COMPANY COULD NOT BE REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN AN
ACTION AT LAW FOR EXECUTIVE’S BREACH OF HIS OBLIGATIONS HEREUNDER. ACCORDINGLY,
EXECUTIVE SPECIFICALLY AGREES THAT THE COMPANY SHALL BE ENTITLED TO TEMPORARY
AND PERMANENT INJUNCTIVE RELIEF TO ENFORCE THE PROVISIONS OF THIS AGREEMENT AND
THAT SUCH RELIEF MAY BE GRANTED WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES.
THIS PROVISION WITH RESPECT TO INJUNCTIVE RELIEF SHALL NOT, HOWEVER, DIMINISH
THE RIGHT OF THE COMPANY TO CLAIM AND RECOVER DAMAGES IN ADDITION TO INJUNCTIVE
RELIEF.


 


(C)                                  WAIVER.  THE FAILURE OF THE COMPANY TO
ENFORCE AT ANY TIME OF THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE ANY
PERFORMANCE BY EXECUTIVE OF THE PROVISIONS HEREOF SHALL IN NO WAY BE CONSTRUED
TO BE A WAIVER OF SUCH PROVISIONS OR TO AFFECT EITHER THE VALIDITY OF THIS
AGREEMENT, OR ANY PART HEREOF, OR THE RIGHT OF THE COMPANY THEREAFTER TO ENFORCE
EACH AND EVERY PROVISION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
THE OTHER PROVISIONS HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL
RESPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISIONS WERE OMITTED.


 


(E)                                  BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON THE PARTIES, THEIR SUCCESSORS, EXECUTORS AND HEIRS.


 


(F)                                    ASSIGNABILITY.  THIS AGREEMENT SHALL BE
FREELY ASSIGNABLE BY THE COMPANY AND SHALL INURE TO THE BENEFIT OF ITS
SUCCESSORS AND ASSIGNS.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE KEY EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT AND THE NON
COMPETITION AGREEMENT REFERRED TO HEREIN, AND WHICH ARE INCORPORATED HEREIN AND
MADE A PART HEREOF BY REFERENCE, EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS OR UNDERSTANDING
(WHETHER WRITTEN OR ORAL) WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(H)                                 GOVERNING LAW AND VENUE.  THE VALIDITY OF
THIS AGREEMENT AND ANY OF ITS TERMS AND PROVISIONS, AS WELL AS THE RIGHTS AND
DUTIES OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
COLORADO (WITHOUT REGARD TO ITS CONFLICTS OF LAW DOCTRINES) AND THE VENUE FOR
ANY ACTION TO ENFORCE OR TO INTERPRET THIS AGREEMENT SHALL BE IN A COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF COLORADO AND EACH OF THE PARTIES
CONSENT TO THE JURISDICTION OF SUCH COURT IN ANY SUCH ACTION OR PROCEEDING AND
WAIVES ANY OBJECTION TO VENUE LAID THEREIN.


 


(I)                                     AMENDMENTS.  THIS AGREEMENT MAY NOT BE
AMENDED, ALTERED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT BETWEEN THE
PARTIES HERETO.


 


(J)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.
THIS AGREEMENT SHALL BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF SHALL
BEAR THE SIGNATURES OF ALL THE PARTIES INDICATED AS THE SIGNATORIES HERETO.


 


6

--------------------------------------------------------------------------------



 


(K)                                  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS UNDER THE AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL
BE SERVED EITHER PERSONALLY, BY FACSIMILE OR DELIVERED BY FIRST CLASS MAIL,
REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND PROPERLY
ADDRESSED TO THE PARTIES AS NOTICED HEREIN. NOTICE SHALL BE DEEMED RECEIVED UPON
THE EARLIEST OF ACTUAL RECEIPT, CONFIRMED FACSIMILE OR THREE (3) DAYS FOLLOWING
MAILING PURSUANT TO THIS SECTION.


 

If to Executive:

 

John G. Banker
[Home Address]

 

If to the Company:

 

Dynamic Materials Corporation
Attention: Chief Executive Officer
5405 Spine Road
Boulder, CO 80301
Facsimile:  (303) 604-1897

 


(L)                                     INTERPRETATION.  EACH PARTY HAS HAD THE
OPPORTUNITY AND HAS REVIEWED AND REVISED THIS AGREEMENT (AND HAS HAD AN
OPPORTUNITY TO CONSULT WITH COUNSEL IF DESIRED) AND, THEREFORE, THE RULE OF
CONSTRUCTION REQUIRING THAT ANY AMBIGUITY BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT.  THE SECTION
HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE AND REFERENCE PURPOSES
ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING AND INTERPRETATION OF THIS
AGREEMENT.


 


(M)                               ATTORNEY’S FEES AND COSTS.  IF EITHER PARTY
SHALL COMMENCE ANY ACTION OR PROCEEDING AGAINST THE OTHER TO ENFORCE THE
PROVISIONS HEREOF, OR TO RECOVER DAMAGES AS A RESULT OF THE ALLEGED BREACH OF
ANY PROVISIONS HEREOF, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECOVER
ALL REASONABLE COSTS INCURRED IN CONNECTION THEREWITH, INCLUDING REASONABLE
ATTORNEY’S FEES.


 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

Acknowledgment

 

Each party’s signature below acknowledges that the party has read this document
fully, that the party fully understands and agrees to its contents and effect,
that the party understands that it is a legally binding document, that the party
is mentally and physically competent and capable of reading, understanding and
signing this Agreement, and that the party has signed this document voluntarily
and of its own free will, and not as a result of any pressure or coercion.  Each
party’s signature below further acknowledges that the party has had the
opportunity to consult with an attorney about the meaning and effect of the
terms of this Agreement and that each party has in fact consulted with an
attorney of the party’s own choosing about this Agreement.

 

This Agreement is executed as of the date first set above:

 

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Yvon Cariou

 

 

 

 

Yvon Cariou

 

 

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/  John G. Banker

 

John G. Banker

 

[Signature Page to Banker Employment Agreement]

 

--------------------------------------------------------------------------------